DETAILED ACTION
Claim status

This action is in response to applicant filed on 01/16/2022.
Claims 1-20 are pending for examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 8, 10, 12, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2018/0350241) in view of Caminiti et al. (US 2010/0100324) and further in view of Velusamy (US 2013/0049987).

Regarding claim 1: Ikeda disclose a system for reducing a likelihood of collisions, comprising: 
a first plurality of mobile assets (Fig. 1, item 2: vehicular terminal), 
a second plurality of mobile assets (Fig. 1, item 3: pedestrian terminal), 
a controller (Fig. 1, item 21) operatively coupled to the assets of the first and of the second plurality (¶0075-0076), the controller is configured to: 
receive a plurality of messages comprising at least location information from mobile assets in the first plurality of mobile assets and in the second plurality of mobiles assets (Fig. 5, step S41 and S42, ¶0072, Lines 4-9), 
Ikeda does not explicitly disclose a server communicating with the first and second plurality using at least in part a wireless communication system.
In analogous art regarding collision avoidance systems, Caminiti disclose a server (Fig. 1, item 46) communicating with the first (Fig. 1: left side vehicle) and second plurality (Fig. 1, right side vehicle) using at least in part a wireless communication system (¶0040). The server analyze information to determine a near collision situation (¶0007)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a server communicating with the first and second plurality using at least in part a wireless communication system, as disclose by Caminiti, the server performing the function of the controller of  Ikeda. The motivation is to leave the processing and analysis to the remote server in order to save processing time and power to the first and second mobile assets.
The combination of Ikeda and Caminiti does not explicitly disclose analyze information in the plurality of messages to identify a plurality of earlier near-collision situations, 
derive at least one condition that is correlated with the plurality of  earlier non-contact near-collision situations, such that a first mobile asset within the first plurality of mobile assets is configured to provide a warning to an operator of the first mobile asset based on the at least one derived condition;
wherein the at least one condition is derived based on at least one non-contact near collision situation of the plurality of earlier non-contact near-collision situations wherein the at least one non-contact near collision situation involved at least one mobile asset different from the first mobile asset.
In analogous art regarding collision warning systems, Velusamy disclose analyze information in the plurality of messages (airbag deployment) to identify a plurality of earlier near-collision situations (¶0098), 
derive at least one condition that is correlated with the plurality of earlier non-contact near-collision situations (¶0098: accident has happened based on the airbag deployment information), such that a first mobile asset within the first plurality of mobile assets is configured to provide a warning to an operator of the first mobile asset based on the at least one derived condition (¶0099-0100);
wherein the at least one condition is derived based on at least one non-contact near collision situation of the plurality of non-contact earlier near-collision situations wherein the at least one near collision situation involved at least one mobile asset different from the first mobile asset (¶0098-0100).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of analyzing information in the plurality of messages to identify a plurality of earlier near-collision situations, 
derive at least one condition that is correlated with the plurality of  earlier non-contact near-collision situations, such that a first mobile asset within the first plurality of mobile assets is configured to provide a warning to an operator of the first mobile asset based on the at least one derived condition;
wherein the at least one condition is derived based on at least one non-contact near collision situation of the plurality of earlier non-contact near-collision situations wherein the at least one non-contact near collision situation involved at least one mobile asset different from the first mobile asset, as disclose by Velusamy, to the system of Ikeda and Caminiti. The motivation is to let the other vehicle of an accident situation in order to avoid further accident and higher traffic congestion.
Regarding claim 2: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, wherein the first plurality of mobile assets includes wheeled passenger vehicles (Ikeda: Fig. 1, item 2: vehicular terminal) and the second plurality of mobile assets includes mobile phones associated with a pedestrians (Ikeda: Fig. 1, item 3: pedestrian terminal).

Regarding claim 3: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, wherein the messages include information regarding mobile asset operating conditions which include one or more of the following: vehicle velocity, weather conditions, whether a non-contact near collision event warning was issued, visibility, lighting conditions, friction coefficient conditions or proximity of other nearby objects or vehicles (Ikeda: ¶0074, Lines 1-5: overlapping of critical areas).

Regarding claim 4: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, wherein the messages are sent based on a detection of one of a collision or a non-contact near-collision event by the mobile assets (Ikeda: ¶0074, Lines 1-5: overlapping of critical areas).

Regarding claim 6: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, wherein the warning is provided responsive to a detection of the at least one condition (Ikeda: ¶0075: Watch a pedestrian 100 meters ahead on the front right side).

Regarding claim 7: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, wherein warning is provided at a time not associated with an occurrence of the at least one condition (Ikeda: ¶0076: once occurrence of the at least one condition happened, controller 21 transmit information to the pedestrian terminal. Therefore, there’s a time (transmission time period) between the warning received by the pedestrian and the occurrence of the at least one condition.)

Regarding claim 8: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, wherein the at least one derived condition is based at least in part on a location (Ikeda: ¶0074).

Regarding claim 10: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, wherein the derivation of the at least one condition comprises finding outliers (Ikeda: ¶0074, Lines 1-5: overlapping of critical areas).

Regarding claim 12: Claim 12 is essentially a method performing the functional limitations of the system of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 13: Claim 13 is essentially a method performing the functional limitations of the system of claim 4 and therefore is rejected for the same reasons of claim 4.

Claim 5, 9 and 11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2018/0350241) in view of Caminiti et al. (US 2010/0100324) in view of Velusamy (US 2013/0049987) and further in view of Strickland et al. (US 2015/0035685).

Regarding claim 5: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, but does not explicitly disclose wherein the warning comprises a recommended corrective action. However warning comprising a recommended corrective action is notoriously well known in the art as evidence by Strickland where it teaches a vehicle to pedestrian collision avoidance system wherein a warning comprises a recommended corrective action (Fig. 7, item 66, ¶0075).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of comprises a recommended corrective action, as disclose by Strickland, to the warning of the combination of Ikeda, Caminiti and Velusamy. The motivation is to provide a more comprehensive alert to the mobile asset in order to increase the reaction time and hence reduce the probability of a collision.

Regarding claim 9: The combination of Ikeda and Caminiti disclose the system of claim 1, but does not explicitly disclose wherein the at least one derived condition is based at least in part on a time of day.
In analogous art regarding vehicle to pedestrian collision avoidance system, Strickland disclose wherein the at least one derived condition is based at least in part on a time of day (¶0044).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature wherein the at least one derived condition is based at least in part on a time of day, as disclose by Strickland, to the at least one condition of the combination of Ikeda, Caminiti and Velusamy. The motivation is to allow the system to predict the position of the mobile asset at a particular time of the day hence making the system more efficient. 

Regarding claim 11: The combination of Ikeda, Caminiti and Velusamy disclose the system of claim 1, but does not explicitly disclose wherein the condition is based at least in part upon attributes of the operator.
In analogous art regarding vehicle to pedestrian collision avoidance system, Strickland disclose wherein the condition is based at least in part upon attributes of the operator (¶0035).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature wherein the condition is based at least in part upon attributes of the operator, as disclose by Strickland, to the at least one condition of the combination of Ikeda, Caminiti and Velusamy. The motivation is to allow the system to tailor the condition based on the operator attributes hence making the system more accurate and efficient. 

Regarding claim 14: Claim 14 is essentially a method performing the functional limitations of the system of claim 5 and therefore is rejected for the same reasons of claim 5.

Regarding claim 15: The combination of Ikeda, Caminiti and Velusamy disclose the method of claim 12, but does not explicitly disclose wherein the at least one condition is based at least in part on a time of day, location, visibility or weather.
In analogous art regarding vehicle to pedestrian collision avoidance system, Strickland disclose wherein the at least one condition is based at least in part on a time of day, location, visibility or weather (¶0044).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature wherein the at least one condition is based at least in part on a time of day, location, visibility or weather, as disclose by Strickland, to the at least one condition of the combination of Ikeda, Caminiti and Velusamy. The motivation is to allow the system to predict the position of the mobile asset at a particular time of the day hence making the system more efficient. 

Regarding claim 16: Claim 16 is essentially a method performing the functional limitations of the system of claim 10 and therefore is rejected for the same reasons of claim 10.

Regarding claim 17: Claim 17 is essentially a method performing the functional limitations of the system of claim 11 and therefore is rejected for the same reasons of claim 11.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2018/0350241) in view of Caminiti et al. (US 2010/0100324) in view of Velusamy (US 2013/0049987) and further in view of Strickland et al. (US 2015/0035685).

Regarding claim 18: Caminiti disclose a car (Fig. 1, item 18) operatively coupled to a remote server (Fig. 1, item 46),
the car comprising a plurality of sensors (Fig. 1, item 22, 24, 26, ¶0040) and configured to
send a plurality of messages comprising at least location information to the server (¶0040: path prediction circuit may be housed in a remoter server item 46),
receive, from the server, an information to provide a warning to an operator of the car (¶0042), 
provide the warning to the operator; wherein the information is based on analysis by the server of at least a first subset of the plurality of messages (¶0042).
Caminiti does not explicitly disclose wherein the analysis is also in view of previously identified similar near-collision situations.
In analogous art regarding collision warning systems, Velusamy disclose wherein the information is based on analysis by the server of at least a first subset of the plurality of messages and in view of previously identified similar non-contact near-collision situations (Fig. 2, ¶0023 and ¶0037)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature wherein the information is based on analysis by the server of at least a first subset of the plurality of messages and in view of previously identified similar non-contact near-collision situations, as disclose by Velusamy, to the system of Caminiti. The motivation is to let the other vehicle of an accident situation in order to avoid further accident and higher traffic congestion.
The combination of Caminiti and Velusamy does not explicitly disclose wherein the warning comprises a recommended corrective action. However warning comprising a recommended corrective action is notoriously well known in the art as evidence by Strickland where it teaches a vehicle to pedestrian collision avoidance system wherein a warning comprises a recommended corrective action (Fig. 7, item 66, ¶0075).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of comprises a recommended corrective action, as disclose by Strickland, to the warning of Caminiti and Velusamy. The motivation is to provide a more comprehensive alert to the mobile asset in order to increase the reaction time and hence reduce the probability of a collision.

Regarding claim 20: The combination of Caminiti, Velusamy and Strickland disclose the car of claim 18, wherein the analysis by the server includes identification of near-collision situations and conditions correlated with the non-contact near-collision situations (Caminiti: ¶0042).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caminiti et al. (US 2010/0100324) in view of Velusamy (US 2013/0049987)in view of Strickland et al. (US 2015/0035685) and further Ikeda et al. (US 2018/0350241).

Regarding claim 19: The combination of Caminiti, Velusamy and Strickland disclose the car of claim 18, but does not explicitly disclose, wherein the server is configured to receive a second plurality of messages comprising at least location information from a plurality of mobile phones, and the analysis by the server is further based on a first subset of the second plurality of messages.
In analogous art regarding vehicle to pedestrian communication systems, Ikeda disclose a system configured to receive a second plurality of messages (Fig. 5, S42) comprising at least location information from a plurality of mobile phones (¶0042: pedestrian terminal (object) may be a mobile phone), and the analysis by the server is further based on a first subset of the second plurality of messages (Fig. 5, ¶0072-0075).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to configured the server of the combination of Caminiti, Velusamy and Strickland to receive a second plurality of messages comprising at least location information from a plurality of mobile phones, and the analysis by the server is further based on a first subset of the second plurality of messages, as disclose by Ikeda. The motivation is to have a more accurate information by taking into consideration multiple subsets of information.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689